           Case 2:19-cv-01044-GMN-EJY Document 45 Filed 10/27/20 Page 1 of 7




 1                             UNITED STATES DISTRICT COURT
 2                                    DISTRICT OF NEVADA
 3
     PHILIP ROY GALANTI,                  )
 4                                        )
                   Plaintiff,             )                  Case No.: 2:19-cv-01044-GMN-EJY
 5
         vs.                              )
 6                                        )                                ORDER
     NEVADA DEPT. OF CORRECTIONS, et al., )
 7                                        )
                   Defendants.            )
 8                                        )
 9

10         Pending before the Court is the Motion to Dismiss, (ECF No. 22), filed by Defendants
11   Nevada Department of Corrections (“NDOC”), James Dzurenda, Brian Williams, Alessia
12   Moore, Jennifer Nash, Kim Peterson, and Anthony Ritz, (collectively, “NDOC Defendants”).
13   Pro se Plaintiff Philip Roy Galanti (“Plaintiff”) filed a Response, (ECF No. 30), and the NDOC
14   Defendants filed a Reply, (ECF No. 31).
15         Also pending before the Court is Defendant Clark County School District’s (“CCSD’s”)
16   Motion to Dismiss, (ECF No. 24). Plaintiff did not file a Response.
17         Also pending before the Court is Plaintiff’s Motion for Ruling, (ECF No. 34), on NDOC
18   Defendants’ Motion to Dismiss.
19         Also pending before the Court is NDOC Defendants’ Motion to Stay Discovery, (ECF
20   No. 44).
21          For the reasons discussed below, the Court GRANTS the NDOC Defendants’ Motion
22   to Dismiss, GRANTS CCSD’s Motion to Dismiss, and DENIES Plaintiff’s Motion for Ruling
23   and NDOC Defendants’ Motion to Stay Discovery as moot.
24

25



                                               Page 1 of 7
           Case 2:19-cv-01044-GMN-EJY Document 45 Filed 10/27/20 Page 2 of 7




 1   I.    BACKGROUND
 2         This is a civil rights case arising under 42 U.S.C. § 1983 with Plaintiff alleging that
 3   Defendants unduly delayed his release on parole and extended his sentence in violation of his
 4   constitutional rights. (See generally First Am. Compl. (“FAC”), ECF No. 21). Plaintiff was
 5   formerly an inmate at High Desert State Prison (“HDSP”) who was paroled on June 1, 2018.
 6   (FAC at 1, 10). Plaintiff commenced this action on June 18, 2019, alleging violations of his
 7   Fourteenth Amendment due process and equal protection rights, as well as Fourth, Fifth, and
 8   Eighth Amendment claims against the NDOC, CCSD, NDOC Director James Dzurenda,
 9   Warden Brian Williams, Associate Warden Jennifer Nash, NDOC Administrator Kim Peterson,
10   and HDSP caseworkers Alessia Moore and Anthony Ritz, (collectively, “Defendants”).
11   (Compl. at 2–3, 6–8, ECF No. 1). On December 19, 2019, Plaintiff filed his First Amended
12   Complaint, alleging the same. (See generally FAC).
13         In his First Amended Complaint, Plaintiff claims that Defendants failed to apply the
14   good-time education credits that he earned pursuant to NRS 209.4465 to his minimum sentence
15   and parole eligibility dates, resulting in an extended period of incarceration. (Id.). Plaintiff
16   calculates that he is owed “approximately 40 days” under NRS 209.4465(2), which awards “10
17   days of credit each month for an offender whose diligence in labor and study merits such
18   credit.” (Id. at 8). Plaintiff claims an additional 150 days, supposedly under NRS
19   209.4465(2)(a)–(b), for receiving his high school diploma and completing a vocational course.
20   See NRS 209.4465(2)(a)–(b) (awarding offenders 90 days of good time credits for receiving
21   their high school diploma, and 60 days for vocational courses); (Id. at 6). Therefore, Plaintiff
22   asserts that he should have been released on parole around April 10, 2018, and that his sentence
23   should have expired on June 1, 2018. (Id. at 6). Instead he was paroled on June 1, 2018, and
24   his sentence expired in August of 2018. (Id. at 10).
25



                                                  Page 2 of 7
            Case 2:19-cv-01044-GMN-EJY Document 45 Filed 10/27/20 Page 3 of 7




 1   II.    LEGAL STANDARD
 2          Dismissal is appropriate under Federal Rule of Civil Procedure 12(b)(6) where a pleader
 3   fails to state a claim upon which relief can be granted. Fed. R. Civ. P. 12(b)(6); Bell Atl. Corp.
 4   v. Twombly, 550 U.S. 544, 555 (2007). A pleading must give fair notice of a legally cognizable
 5   claim and the grounds on which it rests, and although a court must take all factual allegations as
 6   true, legal conclusions couched as a factual allegations are insufficient. Twombly, 550 U.S. at
 7   555. Accordingly, Rule 12(b)(6) requires “more than labels and conclusions, and a formulaic
 8   recitation of the elements of a cause of action will not do.” Id. “To survive a motion to dismiss,
 9   a complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief
10   that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly,
11   550 U.S. at 570). “A claim has facial plausibility when the plaintiff pleads factual content that
12   allows the court to draw the reasonable inference that the defendant is liable for the misconduct
13   alleged.” Id. This standard “asks for more than a sheer possibility that a defendant has acted
14   unlawfully.” Id.
15          If the court grants a motion to dismiss for failure to state a claim, leave to amend should
16   be granted unless it is clear that the deficiencies of the complaint cannot be cured by
17   amendment. DeSoto v. Yellow Freight Sys., Inc., 957 F.2d 655, 658 (9th Cir. 1992). Pursuant
18   to Rule 15(a), the court should “freely” give leave to amend “when justice so requires,” and in
19   the absence of a reason such as “undue delay, bad faith or dilatory motive on the part of the
20   movant, repeated failure to cure deficiencies by amendments previously allowed, undue
21   prejudice to the opposing party by virtue of allowance of the amendment, futility of the
22   amendment, etc.” Foman v. Davis, 371 U.S. 178, 182 (1962).
23   III.   DISCUSSION
24          In their Motion to Dismiss, the NDOC Defendants allege that Plaintiff fails to state a
25   claim upon which relief can be granted. (NDOC Mot. Dismiss (“NDOC MTD”) 1:24, ECF No.


                                                 Page 3 of 7
           Case 2:19-cv-01044-GMN-EJY Document 45 Filed 10/27/20 Page 4 of 7




 1   22). The NDOC Defendants assert several reasons for dismissal, such as: Plaintiff cannot sue
 2   the NDOC or the NDOC Defendants in their official capacity for damages under 42 U.S.C. §
 3   1983, Plaintiff’s claims are barred by Heck v. Humphry, 512 U.S. 477 (1994), and Plaintiff
 4   failed to state Fourteenth Amendment due process and equal protection claims under Fed. R.
 5   Civ. P. 12(b)(6). (NDOC MTD 3:18 –19, 4:1–2, 4:14, 5:20, 6:8). In its Motion, CCSD
 6   incorporates the arguments in the NDOC Defendants’ Motion and further claims that CCSD
 7   has no authority over the application of education credits to Plaintiff’s sentence or his alleged
 8   extended incarceration. (See generally CCSD Mot. Dismiss “CCSD MTD,” ECF No. 24). The
 9   Court first addresses whether Plaintiff’s allegations can support a Fourteenth Amendment
10   claim.
11            A. Due Process
12            Plaintiff claims that the NDOC Defendants failed to apply the good-time credits that he
13   earned by attending educational classes to his parole eligibility date, which extended his period
14   of incarceration without due process. (FAC at 5–6). To state a Fourteenth Amendment due
15   process claim, a plaintiff must adequately allege that he was denied a specific liberty interest
16   and that he was deprived of that liberty interest without the constitutionally required
17   procedures. See Swarthout v. Cooke, 562 U.S. 216, 219 (2011). Allegations that a defendant
18   misapplied state law are not sufficient to state a claim for violating the Fourteenth
19   Amendment’s due process clause. Id. at 222 (holding that a “mere error of state law is not a
20   denial of due process”).
21            In Nevada, state prisoners do not have a liberty interest in parole or parole eligibility.
22   See Moor v. Palmer, 603 F.3d 658, 661–62 (9th Cir. 2010); Fernandez v. Nevada, No. 3:06-
23   CV-00628-LRH-RAM, 2009 WL 700662, at *10 (D. Nev. June 4, 2012). Additionally, there is
24   no liberty interest in prison education or rehabilitation classes. See Hernandez v. Johnson, 833
25   F.2d 1316, 1319 (9th Cir. 1987). Plaintiff bases his due process claim on the fact that


                                                   Page 4 of 7
           Case 2:19-cv-01044-GMN-EJY Document 45 Filed 10/27/20 Page 5 of 7




 1   Defendants failed to apply good-time education credits to his parole eligibility date. (FAC at 5–
 2   6). As such, the Court finds that Plaintiff fails to state a colorable due process claim because he
 3   does not claim the deprivation of a liberty interest. Further, Defendants alleged failure to
 4   comply with NRS 209.4465 is an error of state law, and thus cannot be the proper basis for a
 5   due process claim. See Young v. Williams, No. 2:11-CV-01532-KJD, 2012 WL 1984968, at *3
 6   (D. Nev. June 4, 2012) (holding that alleged error in applying good-time credits was an error of
 7   state law that did not constitute a due process violation). Therefore, the Court dismisses
 8   Plaintiff’s due process claim with prejudice.
 9          B. Equal Protection
10          To assert his equal protection claim, Plaintiff alleges that the NDOC Defendants treat
11   inmate workers and inmate students differently because inmate workers received “10 days of
12   sentence reductions whether they had worked 1 day or 20 days,” but inmate students only
13   received “2 to 10 days per month served and [were] given nothing for education break periods.”
14   (FAC at 5). Plaintiff further alleges that his good-time credits were not applied properly
15   because he is a felon and a sex-offender. (Id. at 10).
16          The Equal Protection Clause of the Fourteenth Amendment requires a state to treat all
17   similarly situated people equally. See City of Cleburne v. Cleburne Living Center, 473 U.S.
18   432, 439 (1985). Where an inmate is not a member of a protected class, an equal protection
19   claim is subject to the rational basis test. See McGinnis v. Royster, 410 U.S. 263, 270 (1973)
20   (applying rational basis test where state law denied certain state prisoners good-time credit
21   toward parole eligibility for the period of their presentence county jail incarceration, whereas
22   those released on bail prior to sentencing received good-time credit for the entire period of their
23   prison confinement). Under a rational basis inquiry, in order to prevail on an equal protection
24   claim, a plaintiff must demonstrate that (1) he is similarly situated to others, (2) he is being
25



                                                  Page 5 of 7
            Case 2:19-cv-01044-GMN-EJY Document 45 Filed 10/27/20 Page 6 of 7




 1   treated worse than others with whom he is similarly situated, and (3) there is no rational basis
 2   for the disparate treatment. More v. Farrier, 984 F.2d 269, 271 (8th Cir. 1993).
 3           Plaintiff’s equal protection claim is based on the alleged disparate treatment between
 4   inmate workers and inmate students. (See FAC at 10–12). However, inmate workers and
 5   students are not similarly situated. For example, NRS 209.4465 treats inmate workers and
 6   students differently for purposes of awarding good-time credits. Under the statute, inmate
 7   students are able to earn a lump-sum amount of credits for completing certain educational
 8   milestones, such as receiving a high school diploma, in addition to earning a possible ten
 9   credits each month for study time; inmate workers are only entitled to ten credits each month
10   for work time. See NRS 209.4465(2). Further, prison workers and students have different
11   responsibilities and assignments. Workers perform prison maintenance and services by staffing
12   positions in the laundry, kitchen, etc., while inmate students attend educational classes. (Resp.
13   at 7–8, ECF No. 30). Accordingly, inmate workers and students are not similarly situated.
14   While Plaintiff is similarly situated to other inmate students, he has neither provided evidence
15   that he is being treated differently than them, nor alleged that the differential treatment between
16   workers and students under NRS 209.4465 is facially unconstitutional.
17           Further, with regards to Plaintiff’s claims of discrimination based on his status as a felon
18   and sex-offender, Plaintiff provides no factual allegations to demonstrate that any other inmates
19   were similarly situated to Plaintiff as felon sex-offenders.1 Thus, the Court dismisses Plaintiff’s
20   equal protection claims without prejudice.
21

22
     1
      The Court also acknowledges that NRS 209.4465(8) itself lawfully discriminates against certain felonies
23   committed after July 1, 2007, such as Class A and B offenses or sexual or violent offenses punishable by felony.
     See Vickers v. Dzurenda, 433 P.3d 306 (Nev. App. 2018), (holding that NRS 209.4465(8) does not violate the
24   equal protection clause by excluding certain offenders from applying their good-time credits to parole eligibility
     and minimum sentences). Good time credits are not applied to the parole eligibility dates or minimum sentences
25   for these types of offenders. See NRS § 209.4465(8). Plaintiff does not allege his underlying offense, only that
     he is a sex-offender. (FAC at 10). However, depending on the underlying offense, it is possible that Plaintiff was
     not eligible to receive good-time credits by statute.

                                                       Page 6 of 7
           Case 2:19-cv-01044-GMN-EJY Document 45 Filed 10/27/20 Page 7 of 7




 1         C. Plaintiff’s Fourth, Fifth, and Eighth Amendment Claims
 2         In his Response to Defendants’ Motions to Dismiss, Plaintiff “agree[s] with the
 3   Defendants that the Fourth and Fifth Amendments do not apply to [his] situation” and “agrees
 4   to dismiss the 8th Amendment claim.” Therefore, the Court dismisses Plaintiff’s Fourth, Fifth,
 5   and Eighth Amendment claims with prejudice.
 6   IV.   CONCLUSION
 7         IT IS HEREBY ORDERED that Defendants’ Motions to Dismiss, (ECF Nos. 22, 24),
 8   are GRANTED.
 9         IT IS FURTHER ORDERED that Plaintiff’s Motion for Ruling, (ECF No. 34), in
10   DENIED as moot.
11         IT IS FURTHER ORDERED that NDOC Defendants’ Motion to Stay Discovery,
12   (ECF No. 44), is DENIED as moot.
13                     27 day of October, 2020.
           DATED this _____
14

15                                               ___________________________________
16
                                                 Gloria M. Navarro, District Judge
                                                 United States District Court
17

18

19

20

21

22

23

24

25



                                               Page 7 of 7
